      Case 1:20-cv-02608-JGK Document 39 Filed 06/11/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
YURY MOSHA, ET AL.,

                     Plaintiffs,                20-cv-2608 (JGK)

          - against -                           ORDER

FACEBOOK INC., ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The Orders of the Court filed between April 1, 2020 and

June 10, 2020 were inadvertently not sent to the pro se

plaintiff’s email address. The Court will email a copy of this

Order, as well as the Orders entered from March 30, 2020 to

June 10, 2020 (Dkt. Nos. 13, 15, 23, 24, 32, 35, 36), to the

plaintiff at the email address listed on the docket,

yurymosha@gmail.com. The Court will also email the plaintiff a

copy of the three motions to dismiss filed by three separate

defendants (Dkt. Nos. 21, 22, 27, 28, 29, 33, 34).

     The plaintiff has not updated a physical address where

papers can be sent. The plaintiff should file a statement by

June 22, 2020 explaining where the plaintiff can be served. Pro

se parties are encouraged to consent to receive all court

documents electronically. A consent to electronic service form

is attached to this order. Pro se parties who are unable to use

email may submit documents by regular mail or in person at a

drop box at one of the designated courthouse locations in
         Case 1:20-cv-02608-JGK Document 39 Filed 06/11/20 Page 2 of 6



Manhattan (500 Pearl Street). For more information, including

instructions on this new email service for pro se parties,

please visit the Court’s website at nysd.uscourts.gov.

     The time for the plaintiff to respond to the three motions

to dismiss is extended to July 2, 2020. In light of the current

global health crisis, parties proceeding pro se are encouraged

to submit all filings by email to

Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions for

filing by email are attached to this Order. The defendants may

re-file their replies or file new replies by July 13, 2020.

SO ORDERED.


Dated:       New York, New York
             June 11, 2020                     /s/ John G. Koeltl
                                                John G. Koeltl
                                          United States District Judge




                                      2
        Case 1:20-cv-02608-JGK Document 39 Filed 06/11/20 Page 3 of 6

                  United States District Court
                  Southern District of New York
                  Temporary_Pro_Se_Filing@nysd.uscourts.gov.


                INSTRUCTIONS: EMAIL PRO SE FILINGS

How do I email documents to the Clerk’s Office for filing?
    •   SIGN. You must sign your document by either signing the document before
        you scan it or typing “/s/ [Your Name].” The Court will accept typed
        signatures in this format.

    •   CONTACT INFORMATION. The document must include your name,
        address, telephone number and email address (if available).
    •   SUBJECT LINE. For existing cases, the subject line of the email must
        read, “Pro Se Filing – XX-CV-XXXX.” For new cases, the subject line of
        the email must read, “Pro Se Filing – New Case.”
    •   EMAIL the PDF document to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

Can I start a new case by email?
    •   YES. To start a new case, you may email your complaint to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

    •   In addition to emailing your complaint, you must either (1) email an
        application requesting that the fee be waived, available at
        https://nysd.uscourts.gov/node/838, or (2) pay the filing fee of $400. If you
        are paying the filing fee, add to the subject line, “Pro Se Filing – New Case –
        FEE PAID.” Payment must be made within 21 days by certified check or
        money order, made out to Clerk, USDC, SDNY, and mailed to: Cashiers-
        Room 120, 500 Pearl Street, New York, NY 10007. The check must include
        the case number, which you can learn by calling (212) 805-0175.

Can I include any questions or information in my email?
    •   NO. You must only include the attached document(s) for filing. No one will
        read messages in the body of the email and no one will respond to any
        questions.




                   500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                        300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
        Case 1:20-cv-02608-JGK Document 39 Filed 06/11/20 Page 4 of 6
                                                         Instructions: Email Pro Se Filings
                                                                               Page 2 of 2


Will someone respond to my email?
    •   NO. This email address cannot respond to inquiries. The Clerk’s Office will
        download the email attachment. This is a NO-REPLY email address. But
        you may call (212) 805-0175 to confirm that your documents were received.
        Please wait at least one week before calling.

Can I email the assigned judge instead?
    •   NO. Any submission emailed to any other court email address will be
        disregarded by the recipient.

Can the Clerk’s Office assist with scanning?
    •   NO. If you are unable to email your documents, you must submit them by
        mail to the Pro Se Intake Unit.

Can someone email my documents for me?
    •   YES. But please include your email address, if available, in the document.
        The Court will only communicate with the email address listed on the filed
        documents, and only if you have consented to receive court documents by
        email.

Can I receive court documents by email?
    •   YES. Complete and email a signed consent to electronic service form.




                  500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                       300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
            Case 1:20-cv-02608-JGK Document 39 Filed 06/11/20 Page 5 of 6


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
            Case 1:20-cv-02608-JGK Document 39 Filed 06/11/20 Page 6 of 6


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
